Exhibit 10.2
 
TERMINATION AND SETTLEMENT AGREEMENT


This Agreement (the “Agreement”) is dated as of June 4, 2012 and is made by and
between SUNOVIA ENERGY TECHNOLOGIES INC., a Nevada corporation (the “Company”)
and VM5 VENTURES, LLC, a Florida limited liability company (the “Consultant”).
 
WHEREAS, the Company and the Consultant formerly entered into a Consulting
Agreement (the “Consulting Agreement”) pursuant to which the Consultant was
engaged by the Company to provide consulting services relating to sales,
operations and distribution (the “Services”); and
 
WHEREAS, the Company has offered Mel Interiano, the principal of Consultant, a
full-time position with the Company, and Mr. Interiano has accepted that
position; and
 
WHEREAS, the parties desire to terminate the Consulting Agreement and have
agreed to settle all amounts due under the Consulting Agreement;
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Consultant as
follows:
 
1. The Consulting Agreement is terminated and cancelled as of March 22, 2012 and
the Parties are not bound by any provision contained therein after that date;
provided, however, in the event Mr. Interiano ceases to act as CEO, then Mr.
Interiano shall continue to act as consultant to the Company so long as Mr.
Interiano was not terminated for cause as such term is defined under the
Executive Employment Agreement between Mr. Interiano and the Company.
 
2. In consideration for providing the Services and in settlement of all amounts
due to Consultant under the Consulting Agreement, the Company hereby agrees to
pay to Consultant, on or before June 15, 2012, SEVENTY-FIVE THOUSAND AND 00/100
DOLLARS ($75,000.00) (the “Final Payment”).
 
3. The Company shall amend the Stock Option Agreement to provide that the stock
option granted thereunder shall continue to vest so long as (a) Mr. Interiano
remains employed by the Company, and (b) top-line revenue increases as set forth
in the option.
 
4. In consideration for the Final Payment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Consultant, on its own behalf and on behalf of any entities which are controlled
by the Consultant and any and all owners, officers, directors, employees and
principals of Consultant, does hereby release and discharge Company and its
subsidiaries and their respective officers, directors, agents, counsel and
employees and their respective heirs, executors, administrators, successors and
assigns from any and all actions, causes of action, suits, debts, sums of money,
accounts, reckonings, notes, bonds, warrants, bills, specialties, covenants,
contracts, controversies, agreements, liabilities, obligations, undertakings,
promises, damages, claims and demands whatsoever, in law, admiralty or equity
which against them or any of them Consultant, the entities controlled by the
Consultant and its owners, officers, directors, employees, affiliates,
executors, administrators, successors and assigns ever had, now have or may in
the future can, shall or may have against the Company, its subsidiaries or any
any affiliate of them, for, upon or by reason or any matter, cause or thing
whatsoever from the beginning of the world to the date of this release.
 
5. Consultant warrants and represents that no other person or entity  has any
interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the matters released herein.
 
6. Each party shall be responsible for their own attorneys’ fees and costs.
 
7. Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
8. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral.  Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges and
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.
 
9. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
10. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
11. This Agreement may be executed in facsimile counterparts, each of which,
when all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 
 
SUNOVIA ENERGY TECHNOLOGIES, INC.




By: /s/ Jacqueline O’Sullivan
Name:  Jacqueline O’Sullivan
Title: CFO






VM5 VENTURES, LLC




By:/s/ Mel Interiano
Name: Mel Interiano
Title: Managing Member

 
 
 
 
 
2